Exhibit 10.2

 

GENERAL CONTINUING GUARANTY

 

This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of March 12, 2014,
is executed and delivered by ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland
corporation (“Guarantor”) in favor of CITY NATIONAL BANK, a national banking
association, as the arranger and administrative agent for the Lender Group and
the Bank Product Providers (in such capacity, together with its successors and
permitted assigns in such capacity, “Agent”), in light of the following:

 

WHEREAS, ACRC LENDER LLC, a Delaware limited liability company (“Borrower”),
Agent, and the lenders identified on the signature pages thereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”)
are, contemporaneously herewith, entering into that certain Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in order to induce Agent and the Lenders and the Bank Product Providers
to extend financial accommodations to Borrower pursuant to the Credit Agreement,
and in consideration thereof, and in consideration of any loans or other
financial accommodations heretofore or hereafter extended by Agent and the
Lenders to Borrower, whether pursuant to the Credit Agreement or the other Loan
Documents or the Bank Product Agreements, Guarantor has agreed to guaranty the
Guarantied Obligations; and

 

WHEREAS, Guarantor is an Affiliate of Borrower; and

 

WHEREAS, Guarantor will benefit by virtue of the financial accommodations from
Agent, the Lenders and the Bank Product Providers to Borrower.

 

NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees in
favor the Lender Group and the Bank Product Providers as follows:

 

1.              Definitions and Construction.

 

(a)         Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit
Agreement.  The following terms, as used in this Guaranty, shall have the
following meanings:

 

“Agent” has the meaning set forth in the preamble to this Guaranty.

 

“Bank Product Obligations” has the meaning set forth in the Credit Agreement.

 

“Bank Product Providers” has the meaning set forth in the Credit Agreement.

 

“Borrower” has the meaning set forth in the recitals to this Guaranty.

 

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by a Responsible Officer of Guarantor to Agent.

 

“Credit Agreement” has the meaning set forth in the recitals to this Guaranty.

 

“Debt” with respect to any Person, means:  (i) all indebtedness, whether or not
represented by bonds, debentures, notes, securities, or other evidences of
indebtedness, for the repayment of money borrowed, (ii) all indebtedness
representing deferred payment of the purchase price of property or assets,
(iii) all indebtedness under any lease which, in conformity with GAAP, is
required to be capitalized for balance sheet purposes, (iv) all indebtedness
under guaranties, endorsements, assumptions, or other contingent obligations, in
respect of, or to purchase or otherwise acquire, indebtedness of others, and
(v) all indebtedness secured by a lien existing on property owned, subject to
such lien, whether or not the indebtedness secured thereby shall have been
assumed by the owner thereof.

 

“Debt Service” means for any Test Period, the sum of (a) Interest Expense for
any Person for such period, determined on a consolidated basis, and (b) all
regularly scheduled principal payments made with respect to Debt of such Person
and its subsidiaries during such period, other than any voluntary prepayment or
prepayment occasioned by the repayment of an underlying asset, or any balloon,
bullet, margin or similar principal payment which repays such Debt in part or in
full.

 

“EBITDA” with respect to any Person and for any Test Period, means an amount
equal to the sum of (a) Net Income (or loss) of such Person (prior to any impact
from minority or non-controlling interests or joint venture net income and
before deduction of any dividends on preferred stock of such Person), plus the
following (but only to the extent actually included in determination of such Net
Income (or loss)): (i) depreciation and amortization expense (other than those
related to capital expenditures that have not been included in the calculation
of Fixed Charges), (ii) Interest Expense, (iii) income tax expense, and
(iv) extraordinary or non-recurring gains, losses and expenses, including but
not limited to transaction expenses relating to business combinations, other
acquisitions and unconsummated transactions, (v) unrealized loan loss reserves,
impairments associated with owned real estate, and other similar charges,
including but not limited to reserves for loss sharing arrangement associated
with mortgage servicing rights, (vi) realized losses on loans and loss sharing
arrangements associated with mortgage servicing rights and (vii) unrealized
gains, losses and expenses associated with (A) derivative liabilities including
but not limited to convertible note issuances and (B) mortgage servicing rights
(other than the initial revenue recognition of recording an asset),  plus
(b) such Person’s proportionate share of Net Income (prior to any impact from
minority or non-controlling interests or joint venture net income and before
deduction of any dividends on preferred stock of such Person) of the joint
venture investments and unconsolidated Affiliates of such Person, all with
respect to such period.

 

“Fixed Charge Coverage Ratio” means EBITDA (as determined in accordance with
GAAP) for the immediately preceding twelve (12) month period ending

 

2

--------------------------------------------------------------------------------


 

on the last date of the applicable Test Period, divided by the Fixed Charges for
the immediately preceding twelve (12) month period ending on the last date of
the applicable Test Period.

 

“Fixed Charges” means at any time, the sum of (a) Debt Service, (b) all
preferred dividends that such Person is required, pursuant to the terms of the
certificate of designation or other similar document governing the rights of
preferred shareholders, to pay and is not permitted to defer, (c) Capitalized
Lease Obligations paid or accrued during such period, and (d) any amounts
payable under any Ground Lease.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of twenty (20) years or more from the date on which the underlying
collateral was financed, (b) the right of the lessee to mortgage and encumber
its interest in the leased property without the consent of the lessor or with
such consent given, (c) the obligation of the lessor to give the holder of any
mortgage lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so, (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease, and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Guarantied Obligations” means, with respect to Guarantor:  (a) the due and
punctual payment, whether at stated maturity, by acceleration or otherwise, of
the principal of, and interest (including all interest that accrues after the
commencement of any Insolvency Proceeding irrespective of whether a claim
therefor is allowed or allowable in whole or in part in such case or proceeding)
on, and any and all fees, costs, indemnities and expenses (including reasonable
and documented counsel fees and expenses) (including all fees, costs,
indemnities and expenses, in each case, that accrues after the commencement of
any Insolvency Proceeding irrespective of whether a claim therefor is allowed or
allowable in whole or in part in such case or proceeding) incurred in connection
with or on, the Indebtedness owed by Borrower to Agent or the Lenders pursuant
to the terms of the Credit Agreement and the other Loan Documents, and (b) all
Bank Product Obligations.

 

“Guarantor” has the meaning set forth in the preamble to this Guaranty.

 

“Guaranty” has the meaning set forth in the preamble to this Guaranty.

 

“Indebtedness” means any and all obligations, indebtedness, or liabilities of
any kind or character owed by Borrower and arising out of or in connection with
the Credit Agreement or the other Loan Documents, including all such
obligations, indebtedness, or liabilities, whether for principal, interest
(including all interest that accrues after the commencement of any Insolvency
Proceeding irrespective of whether a claim therefor is allowed or allowable in
whole or in part in such case or proceeding), premium, reimbursement
obligations, fees, costs, expenses (including reasonable and

 

3

--------------------------------------------------------------------------------


 

documented attorneys’ fees), or indemnity obligations, whether heretofore, now,
or hereafter made, incurred, or created, whether voluntarily or involuntarily
made, incurred, or created, whether secured or unsecured (and if secured,
regardless of the nature or extent of the security), whether absolute or
contingent, liquidated or unliquidated, or determined or indeterminate, whether
Borrower is liable individually or jointly with others, and whether recovery is
or hereafter becomes barred by any statute of limitations or otherwise becomes
unenforceable for any reason whatsoever, including any act or failure to act by
Agent or the Lenders.

 

“Interest Expense” means with respect to any Person and for any Test Period, the
amount of total interest expense incurred by such Person, including capitalized
or accruing interest (but excluding interest funded under a construction loan
and the amortization of financing costs), plus such Person’s proportionate share
of interest expense from the joint venture investments and unconsolidated
Affiliates of such Person, all with respect to such period.

 

“Lender” and “Lenders” have the respective meanings set forth in the recitals to
this Guaranty.

 

“Lender Group” has the meaning set forth in the Credit Agreement.

 

“Net Income” means, with respect to any Person for any period, the net income of
such Person for such period as determined in accordance with GAAP.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Recourse Debt” means Debt of a consolidated Subsidiary of Guarantor for which
Guarantor has provided a payment guarantee.

 

“Tangible Net Worth” means all amounts that would be included under capital or
shareholder’s equity (or any like caption) on the balance sheet of any Person,
minus (a) amounts owing to that Person from any Affiliate thereof, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with such Person or any Affiliate thereof, (b) intangible
assets, and (c) prepaid taxes and/or expenses, plus deferred origination fees,
net of deferred origination costs, all on or as of such date. For sake of
clarity, mortgage servicing rights shall not be deemed to be intangible assets.

 

“Test Period” means the time period from the first day of each calendar quarter,
through and including the last day of such calendar quarter.

 

“Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.

 

(b)         Construction.  Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “include” and “including” are not
limiting, and the term “or” has, except where otherwise

 

4

--------------------------------------------------------------------------------


 

indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
of this Guaranty.  Section, subsection, clause, schedule and exhibit references
herein are to this Guaranty unless otherwise specified.  Any reference in this
Guaranty to any of the following documents includes any and all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements thereto or thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth therein): the Credit Agreement; this Guaranty;  the other
Loan Documents; and the Bank Product Agreements.  Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against Agent or
Guarantor, whether under any rule of construction or otherwise.  On the
contrary, this Guaranty has been reviewed by Guarantor, Agent, and their
respective counsel, and shall be construed and interpreted according to the
ordinary meaning of the words used so as to fairly accomplish the purposes and
intentions of Agent and Guarantor.  Any reference herein to the payment in full
of the Guarantied Obligations shall mean the payment in full in cash in Dollars
(or cash collateralization or receipt of a backup letter of credit or other
arrangements reasonably satisfactory to Agent and the Issuing Lender in
accordance with the terms of the Credit Agreement) of all Guarantied Obligations
other than contingent indemnification Guarantied Obligations as to which no
claim has been asserted or is anticipated and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of the Credit Agreement, and the
termination of the Revolver Commitment.  Any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns. 
Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.  The captions and headings are for convenience of
reference only and shall not affect the construction of this Guaranty.

 

2.              Guarantied Obligations.  Subject to the terms and conditions of
this Guaranty, Guarantor hereby irrevocably and unconditionally guaranties to
Agent, for the benefit of the Lender Group and the Bank Product Providers, as
and for its own debt, until payment in full thereof has been made, (a) the
payment of the Guarantied Obligations, in each case when and as the same shall
become due and payable, whether at maturity, pursuant to a mandatory prepayment
requirement, by acceleration, or otherwise; it being the intent of Guarantor
that the guaranty set forth herein shall be a guaranty of payment and not a
guaranty of collection; and (b) the punctual and faithful performance, keeping,
observance, and fulfillment by Borrower of all of the agreements, conditions,
covenants, and obligations of Borrower contained in the Credit Agreement and
under each of the other Loan Documents and Bank Product Agreements.

 

3.              Continuing Guaranty.  This Guaranty includes Guarantied
Obligations arising under successive transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guarantied
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional Guarantied Obligations after
prior Guarantied Obligations have been satisfied in whole or in part.  To the
maximum extent permitted by law, Guarantor hereby waives any right to revoke
this Guaranty as to future Guarantied Obligations.  If such a revocation is
effective notwithstanding the foregoing waiver,

 

5

--------------------------------------------------------------------------------


 

Guarantor acknowledges and agrees that (a) no such revocation shall be effective
until written notice thereof has been received by Agent, (b) no such revocation
shall apply to any Guarantied Obligations in existence on such date (including
any subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (c) no
such revocation shall apply to any Guarantied Obligations made or created after
such date to the extent made or created pursuant to a legally binding commitment
of Agent in existence on the date of such revocation, (d) no payment by
Guarantor, Borrower, or from any other source, prior to the date of such
revocation shall reduce the maximum obligation of Guarantor hereunder, and
(e) any payment by Borrower or from any source other than Guarantor subsequent
to the date of such revocation shall first be applied to that portion of the
Guarantied Obligations as to which the revocation is effective and which are
not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of Guarantor hereunder.

 

4.              Performance Under this Guaranty.  In the event that Borrower
fails to make any payment of any Guarantied Obligations, on or before the due
date thereof, or if Borrower shall fail to perform, keep, observe, or fulfill
any other obligation under the Credit Agreement or any other Loan Document or
Bank Product Agreement, in each case, in the manner provided therein, as
applicable, Guarantor immediately shall cause such payment to be made or each of
such obligations to be performed, kept, observed, or fulfilled.

 

5.              Primary Obligations.  This Guaranty is a primary and original
obligation of Guarantor, is not merely the creation of a surety relationship,
and is an absolute, unconditional, and continuing guaranty of payment and
performance which shall remain in full force and effect without respect to
future changes in conditions.  Guarantor hereby agrees that it is directly,
jointly and severally with any other guarantor of the Guarantied Obligations,
liable to Agent that the obligations of Guarantor hereunder are independent of
the obligations of Borrower or any other guarantor, and that a separate action
may be brought against Guarantor, whether such action is brought against
Borrower or any other guarantor or whether Borrower or any other guarantor is
joined in such action.  Guarantor hereby agrees that its liability hereunder
shall be immediate and shall not be contingent upon the exercise or enforcement
by Agent of whatever remedies it may have against Borrower or any other
guarantor, or the enforcement of any lien or realization upon any security Agent
may at any time possess.  Guarantor hereby agrees that any release which may be
given by Agent to Borrower or any other guarantor shall not release Guarantor. 
Guarantor consents and agrees that Agent shall not be under any obligation to
marshal any property or assets of Borrower or any other guarantor in favor of
Guarantor, or against or in payment of any or all of the Guarantied Obligations.

 

6.              Waivers.

 

(a)         To the fullest extent permitted by applicable law, Guarantor hereby
waives:  (i) notice of acceptance hereof; (ii) notice of any loans or other
financial accommodations made or extended under the Credit Agreement, or the
creation or existence of any Guarantied Obligations; (iii) notice of the amount
of the Guarantied Obligations, subject, however, to Guarantor’s right to make
inquiry of Agent to ascertain the amount of the Guarantied Obligations at any
reasonable time; (iv) notice of any adverse change in the financial condition of
Borrower or of any other fact that might increase Guarantor’s risk hereunder;
(v) notice of presentment for

 

6

--------------------------------------------------------------------------------


 

payment, demand, protest, and notice thereof as to any instrument among the Loan
Documents or Bank Product Agreements; (vi) notice of any Unmatured Event of
Default or Event of Default under the Credit Agreement; and (vii) all other
notices (except if such notice is specifically required to be given to Guarantor
under this Guaranty or any other Loan Documents or Bank Product Agreements to
which Guarantor is a party) and demands to which Guarantor might otherwise be
entitled.

 

(b)         To the fullest extent permitted by applicable law, Guarantor hereby
waives the right by statute or otherwise to require Agent or any Lender to
institute suit against Borrower or to exhaust any rights and remedies which
Agent or any Lender has or may have against Borrower.  In this regard, Guarantor
agrees that it is bound to the payment of each and all Guarantied Obligations,
whether now existing or hereafter arising, as fully as if the Guarantied
Obligations were directly owing to the Lender Group and the Bank Product
Providers by Guarantor.  Guarantor further waives any defense arising by reason
of any disability or other defense of Borrower or by reason of the cessation
from any cause whatsoever of the liability of Borrower in respect thereof,
except, in each case, the defense that the Guarantied Obligations shall have
been performed and paid in full.

 

(c)          To the fullest extent permitted by applicable law, Guarantor hereby
waives:  (i) any rights to assert against Agent, any Lender, or any Bank Product
Provider, any defense (legal or equitable), set-off, counterclaim, or claim
which Guarantor may now or at any time hereafter have against Borrower or any
other party liable to Agent, any Lender or any Bank Product Provider; (ii) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor (other than the defense that the Guarantied Obligations shall
have been performed and paid in full); (iii) any defense arising by reason of
any claim or defense based upon an election of remedies by Agent any Lender or
any Bank Product Provider; (iv) the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement thereof, and any
act which shall defer or delay the operation of any statute of limitations
applicable to the Guarantied Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to Guarantor’s
liability hereunder.

 

(d)         Until such time as all of the Guarantied Obligations have been paid
in full:  (i) Guarantor hereby waives and postpones any right of subrogation
Guarantor has or may have as against Borrower with respect to the Guarantied
Obligations, including under any one or more of California Civil Code §§ 2847,
2848, and 2849 or any similar laws of any other jurisdiction; (ii) in addition,
Guarantor hereby waives and postpones any right to proceed against Borrower or
any of its Subsidiaries, now or hereafter, for contribution, indemnity,
reimbursement, or any other suretyship rights and claims (irrespective of
whether direct or indirect, liquidated or contingent), with respect to the
Guarantied Obligations; and (iii) in addition, Guarantor also hereby waives and
postpones any right to proceed or to seek recourse against or with respect to
any property or asset of Borrower.

 

(e)          If any of the Guarantied Obligations or the obligations of
Guarantor under this Guaranty at any time are secured by a mortgage or deed of
trust upon real property, Agent may elect, in its sole discretion, upon an Event
of Default with respect to the Guarantied Obligations

 

7

--------------------------------------------------------------------------------


 

or the obligations of Guarantor under this Guaranty, to foreclose such mortgage
or deed of trust judicially or nonjudicially in any manner permitted by law,
before or after enforcing this Guaranty, without diminishing or affecting the
liability of Guarantor hereunder.  Understanding the foregoing, and
understanding that Guarantor hereby is relinquishing a defense to the
enforceability of this Guaranty, Guarantor hereby waives any right to assert
against Agent any defense to the enforcement of this Guaranty, whether
denominated “estoppel” or otherwise, based on or arising from an election by
Agent nonjudicially to foreclose any such mortgage or deed of trust.  Guarantor
understands that the effect of the foregoing waiver may be that Guarantor may
have liability hereunder for amounts with respect to which Guarantor may be left
without rights of subrogation, reimbursement, contribution, or indemnity against
Borrower or other guarantors or sureties.

 

(f)           Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, Guarantor waives all rights and defenses
that Guarantor may have if all or part of the Guarantied Obligations are secured
by real property.  This means, among other things:

 

(i)                                     Agent may collect from Guarantor without
first foreclosing on any real or personal property collateral that may be
pledged by Borrower or any guarantor.

 

(ii)                                  If Agent forecloses on any real property
collateral that may be pledged by Borrower or any guarantor:

 

(1)                                 the amount of the Guarantied Obligations or
any obligations of any guarantor in respect thereof may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price.

 

(2)                                 Agent may collect from Guarantor even if
Agent, by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower or any other guarantor.

 

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property.

 

(G)       WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTY, GUARANTOR HEREBY WAIVES, TO THE MAXIMUM EXTENT SUCH
WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING DIRECTLY OR
INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE §§ 2787 THROUGH AND
INCLUDING § 2855 AND CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA CIVIL CODE OR ANY
SIMILAR LAWS OF ANY OTHER JURISDICTION.

 

(H)      WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTY, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT
OF AN ELECTION OF REMEDIES BY AGENT, EVEN THOUGH THAT ELECTION OF REMEDIES, SUCH
AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR A GUARANTIED
OBLIGATION,

 

8

--------------------------------------------------------------------------------


 

HAS DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST
BORROWER BY THE OPERATION OF SECTION 580d OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR ANY SIMILAR LAWS OF ANY OTHER JURISDICTION OR OTHERWISE.

 

(i)             Without affecting the generality of this Section, Guarantor
hereby also agrees to the following waivers:

 

(1)                                 Guarantor agrees that Agent’s right to
enforce this Guaranty is absolute and is not contingent upon the genuineness,
validity or enforceability of any of the Loan Documents or Bank Product
Agreements.  Guarantor waives all benefits and defenses it may have under
California Civil Code Section 2810 or any similar laws of any other jurisdiction
and agrees that Agent’s rights under this Guaranty shall be enforceable even if
Borrower had no liability at the time of execution of the Loan Documents or Bank
Product Agreements or later ceases to be liable.

 

(2)                                 Guarantor waives all benefits and defenses
it may have under California Civil Code Section 2809 or any similar laws of any
other jurisdiction with respect to its obligations under this Guaranty and
agrees that Agent’s rights under the Loan Documents and the Bank Product
Agreements will remain enforceable even if the amount secured by the Loan
Documents and the  Bank Product Agreements is larger in amount and more
burdensome than that for which Borrower is responsible.  The enforceability of
this Guaranty against Guarantor shall continue until all sums due under the Loan
Documents and the  Bank Product Agreements have been paid in full and shall not
be limited or affected in any way by any impairment or any diminution or loss of
value of any security or collateral for Borrower’s obligations under the Loan
Documents and the  Bank Product Agreements, from whatever cause, the failure of
any security interest in any such security or collateral or any disability or
other defense of Borrower, any other guarantor of Borrower’s obligations under
the Loan Documents and the  Bank Product Agreements, any pledgor of collateral
for any person’s obligations to Agent or any other person in connection with the
Loan Documents and the  Bank Product Agreements, other than the payment in full
of the Guarantied Obligations.

 

(3)                                 Guarantor waives all benefits and defenses
it may have under California Civil Code Sections 2845, 2849 and 2850 or any
similar laws of any other jurisdiction with respect to its obligations under
this Guaranty, including the right to require Agent to (A) proceed against
Borrower, any guarantor of Borrower’s obligations under the Loan Documents and
the  Bank Product Agreements, any other pledgor of collateral for any person’s
obligations to Agent or any other person in connection with the Guarantied
Obligations, (B) proceed against or exhaust any other security or collateral
Agent may hold, or (C) pursue any other right or remedy for Guarantor’s benefit,
and agrees that Agent may exercise its right under this Guaranty without taking
any action against Borrower, any other guarantor of Borrower’s obligations under
the Loan

 

9

--------------------------------------------------------------------------------


 

Documents and the  Bank Product Agreements, any pledgor of collateral for any
person’s obligations to Agent or any other person in connection with the
Guarantied Obligations, and without proceeding against or exhausting any
security or collateral Agent holds.

 

(j)            The paragraphs in this Section 6 which refer to certain sections
of the California Civil Code are included in this Guaranty solely out of an
abundance of caution and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Guaranty.

 

7.              Representations and Warranties.

 

(a)                                 Guarantor is a duly organized and validly
existing limited liability company, corporation, limited partnership or other
entity, as applicable, in good standing under the laws of its jurisdiction of
organization and is duly qualified to conduct business in all jurisdictions
where its failure to do so could reasonably be expected to have a Material
Adverse Effect on the Loan Parties, taken as a whole.

 

(b)                                 Guarantor has all requisite limited
liability company, corporate, limited partnership or other entity power to
execute and deliver this Guaranty.  The execution, delivery, and performance of
this Guaranty have been duly authorized by Guarantor and all necessary limited
liability company, corporate, limited partnership or other entity action in
respect thereof has been taken, and the execution, delivery, and performance of
this Guaranty does not require any consent or approval of any other Person that
has not been obtained (except for such consents or approvals as could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole).

 

(c)                                  This Guaranty, when executed and delivered
by Guarantor, will constitute the legal, valid, and binding obligations of
Guarantor, enforceable against Guarantor, in accordance with their terms, except
as the enforceability hereof or thereof may be affected by: (i) bankruptcy,
insolvency, reorganization, moratorium, or other similar laws affecting the
enforcement of creditors’ rights generally, and (ii) equitable principles of
general applicability (whether considered in a proceeding in equity or law).

 

(d)                                 Guarantor hereby makes to the Lender Group
and the Bank Product Providers each of the representations and warranties set
forth in the Credit Agreement to the extent applicable to Guarantor fully as
though Guarantor were a party thereto, and such representations and warranties
are incorporated herein by this reference, mutatis mutandis

 

8.              Affirmative Covenants. Guarantor covenants and agrees that, so
long as any portion of the Revolver Commitment under the Credit Agreement shall
be in effect or any Guarantied Obligation remains outstanding and until such
time as all of the Guarantied Obligations have been paid in full, Guarantor will
do each and all of the following:

 

10

--------------------------------------------------------------------------------


 

(a)                                 Financial Statements.

 

(i)            Within 120 days after the end of each fiscal year of Guarantor,
an annual report containing a consolidated statement of assets, liabilities, and
capital as of the end of such fiscal year, and consolidated statements of
operations and cash flows, for the year then ended, prepared in accordance with
accounting principles generally accepted in the United States , all of which
shall be accompanied by a report and an unqualified opinion by independent
certified public accountants of recognized standing selected by Guarantor and
reasonably satisfactory to Agent (for the avoidance of doubt, such unqualified
opinion shall not include any qualifications or exceptions, including any (i) a
“going concern” or like qualification or exception, (ii) any qualification or
exception as to the scope of such audit (except as set forth above), or
(iii) any qualification which relates to the treatment or classification of any
item and which, as a condition to the removal of such qualification, would
require an adjustment to such item, the effect of which would be to cause any
noncompliance with the provisions of Section 8(b)); provided however, Guarantor
may satisfy its obligations to deliver the financial statements described in
this Section 8(a)(i) by furnishing to the Agent (A) a copy of Guarantor’s annual
report on Form 10-K (or any applicable successor form) in respect of such fiscal
year, together with the financial statements required to be attached thereto,
and (B) an unqualified opinion by Ernst & Young LLP or another “Big 4”
accounting firm that satisfies the requirements set forth above;

 

(ii) Within 60 days after the end of each of the first three quarters of each
fiscal year of Guarantor, an unaudited financial report containing a
consolidated statement of assets, liabilities, and capital, and consolidated
statements of operations and cash flows, in each case for the period then ended;
provided however, Guarantor may satisfy its obligations to deliver the financial
statements described in this Section 8(a)(ii) by furnishing to the Agent a copy
of Guarantor’s quarterly report on Form 10-Q (or any applicable successor form)
in respect of such fiscal quarter, together with the financial statements
required to be attached thereto;

 

(iii) Concurrent with the delivery of the financial reports described above in
clauses (i) and (ii) of this Section 8(a):

 

(A) a Compliance Certificate duly executed by a Responsible Officer of Guarantor
stating that (1) he or she has reviewed, or a review has been made under his or
her supervision of, the provisions of this Guaranty and the other Loan Documents
and Bank Product Agreements, (2) the financial statements contained in such
report have been prepared in accordance with GAAP (except in the case of reports
required to be delivered pursuant to clause (ii) above, for the lack of
footnotes and being subject to year-end audit adjustments) and fairly present in
all material respects the consolidated financial condition of Guarantor and its
Subsidiaries, (3) consistent with past practice, a review of the activities of
Guarantor and its Subsidiaries during such year or quarterly period, as the case
may be, has been made by or under such individual’s supervision, with a view to
determining whether Guarantor and such Subsidiaries have fulfilled all of their
respective obligations under this Guaranty, and the other Loan Documents and the
Bank Product Agreements, and (4) Guarantor and its Subsidiaries are not in
default in the observance or performance of any of the provisions of this
Guaranty and the other Loan Documents and the Bank Product Agreements, or if
Guarantor or any Subsidiary shall be so in default, specifying all such defaults
and events of which such individual may have knowledge.

 

11

--------------------------------------------------------------------------------


 

(B) (1) an asset management report for each Pledged Investment, in a form
reasonably satisfactory to Agent, and (2) a risk grade schedule for each loan,
advance or other indebtedness constituting an Investment of Borrower.

 

Documents required to be delivered pursuant to Section 8(a)(i) or
Section 8(a)(ii) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered by an electronic method of
transmission and if so delivered, shall be deemed to have been delivered on the
date (a) on which Guarantor posts such documents, or provides a link thereto on
Guarantor’s website on the internet; or (b) on which such documents are posted
on Guarantor’s behalf on an internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); provided that Guarantor shall deliver paper
copies of such documents to the Agent upon its request to Guarantor to deliver
such paper copies until Agent provides a written request to cease delivery of
paper copies. The Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrower with any such
request.

 

(b)           Financial Covenants.

 

(i)            Have a ratio of Debt to Tangible Net Worth on a consolidated
basis, measured at the end of each Test Period, of not greater than 4.00 to
1.00.

 

(ii)           Have a ratio of Recourse Debt to Tangible Net Worth, measured at
the end of each Test Period, of not greater than 3.00 to 1.00.

 

(iii)          Maintain a minimum Tangible Net Worth, measured at the end of
each Test Period, of at least the sum of (i) 80% of Guarantor’s Tangible Net
Worth as of September 30, 2013, plus (ii) 80% of the net cash proceeds (after
deducting transaction costs) Guarantor receives from issuances of any Stock
after the Closing Date.

 

(iv)          Have a Fixed Charge Coverage Ratio, measured for each twelve month
period ending on the last day of any Test Period, of at least 1.25:1.00.

 

(v)           Cause Borrower, and its Subsidiaries, on a consolidated basis, to
maintain, at all times, Assets with an aggregate fair market value of at least
$500,000,000.

 

(c)           Investments. Cause any Investment in a commercial real estate
mortgage loan made by Guarantor or any Subsidiary of Guarantor, to be made
solely by  Borrower or a Subsidiary of Borrower; provided that the foregoing
restriction shall not apply to Investments in the commercial real estate
mortgage market that are brokered for or sold to an agency of, or sponsored by,
a U.S. Governmental Authority, or to any third party lender that is not an
Affiliate of any Loan Party, Investments in any joint-venture lending entity
with a third party that is not an Affiliate of any Loan Party, and Investments
(including commercial real estate loans) in Persons, or secured by real estate,
located outside the United States.

 

(d)           REIT Status. Guarantor shall maintain its status as, and not
revoke its election to be treated as, a “real estate investment trust” as
defined in the Code.

 

12

--------------------------------------------------------------------------------


 

9.     Negative Covenant. Guarantor covenants and agrees that, so long as any
portion of the Revolver Commitment under the Credit Agreement shall be in effect
or any Guarantied Obligation remains outstanding and until such time as all of
the Guarantied Obligations have been paid in full, Guarantor will not change the
nature of its business (other than reasonable extensions of its business in the
commercial real estate sector), enter into any merger, consolidation, or
reorganization, or convey, sell, assign, lease, transfer, or otherwise dispose
of, in one transaction or a series of transactions, all or substantially all of
its business or Assets, whether now owned or hereafter acquired except the
merger, consolidation or reorganization of any Person (other than Borrower), on
the one hand, with and into Guarantor, provided that (i) Guarantor is the sole
surviving entity of such merger, consolidation or reorganization, (ii) the
Lender Group’s rights in any Collateral  of Borrower, including, without
limitation, the existence, perfection and priority of any Lien thereon, are not
adversely affected by such merger, consolidation or reorganization, (iii) upon
the consummation of such merger, consolidation or reorganization, Guarantor
expressly reaffirms its Obligations to the Lender Group under this Agreement and
the other Loan Documents to which it is a party, and (iv) the consummation of
such merger, consolidation or reorganization does not result in a Change of
Control Event.

 

10.  Releases.  Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Agent may, by action or inaction, compromise or settle, extend the
period of duration or the time for the payment, or discharge the performance of,
or may refuse to, or otherwise not enforce, or may, by action or inaction,
release all or any one or more parties to, any one or more of the terms and
provisions of the Credit Agreement or any of the other Loan Documents or the
Bank Product Agreements or may grant other indulgences to Borrower in respect
thereof, or may amend or modify in any manner and at any time (or from time to
time) any one or more of the Credit Agreement or any of the other Loan Documents
or the Bank Product Agreements, or may, by action or inaction, release or
substitute any other guarantor, if any, of the Guarantied Obligations, or may
enforce, exchange, release, or waive, by action or inaction, any security for
the Guarantied Obligations or any other guaranty of the Guarantied Obligations,
or any portion thereof.

 

11.  No Election.  Agent, for the benefit of the Lender Group and the Bank
Product Providers, shall have the right to seek recourse against Guarantor to
the fullest extent provided for herein and no election by Agent to proceed in
one form of action or proceeding, or against any party, or on any obligation,
shall constitute a waiver of Agent’s right to proceed in any other form of
action or proceeding or against other parties unless Agent has expressly waived
such right in writing.  Specifically, but without limiting the generality of the
foregoing, no action or proceeding by Agent under any document or instrument
evidencing the Guarantied Obligations shall serve to diminish the liability of
Guarantor under this Guaranty except to the extent that Agent finally and
unconditionally shall have realized payment in full of the Guarantied
Obligations by such action or proceeding.

 

12.  Revival and Reinstatement.  If the incurrence or payment of the Guarantied
Obligations or the obligations of Guarantor under this Guaranty by Guarantor or
the transfer by Guarantor to Agent or any Lender of any property of Guarantor
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, and other
voidable or recoverable payments of money or transfers of

 

13

--------------------------------------------------------------------------------


 

property (collectively, a “Voidable Transfer”), and if Agent or any Lender is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that Agent or any Lender is
required or elects to repay or restore, and as to all reasonable and documented
costs, expenses, and attorneys’ fees of Agent or any Lender related thereto, the
liability of Guarantor automatically shall be revived, reinstated, and restored
and shall exist as though such Voidable Transfer had never been made.

 

13.  Financial Condition of Borrower.  Guarantor represents and warrants to
Agent each Lender and each Bank Product Provider that it is currently informed
of the financial condition of Borrower and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
Guarantied Obligations.  Guarantor further represents and warrants to Agent,
each Lender and each Bank Product Provider that it has read and understands the
terms and conditions of the Credit Agreement and the other Loan Documents and
the Bank Product Agreements.  Guarantor hereby covenants that it will continue
to keep itself informed of Borrower’s financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Guarantied Obligations.

 

14.  Payments; Application.  All payments to be made hereunder by Guarantor
shall be made in lawful money of the United States of America at the time of
payment, shall be made in immediately available funds, and, subject to the
limitations and qualifications expressly set forth in Section 10.11 of the
Credit Agreement, shall be made without deduction (whether for taxes or
otherwise) or offset. For the avoidance of doubt, any limitations on or
conditions to Borrower’s obligations to make payments set forth in Section 10.11
of the Credit Agreement shall apply equally to Guarantor.    All payments made
by Guarantor hereunder shall be applied as follows:  first, to all reasonable
and documented costs and expenses (including reasonable and documented
attorneys’ fees of one counsel) incurred by Agent in enforcing this Guaranty or
in collecting the Guarantied Obligations; second, to the Guarantied Obligations
in accordance with the terms of the Credit Agreement.

 

15.  Attorneys’ Fees and Costs.  Guarantor agrees to pay, on demand, all
reasonable and documented attorneys’ fees of one counsel and all other
reasonable and documented costs and expenses which may be incurred by Agent in
the enforcement of this Guaranty or in any way arising out of, or consequential
to, the protection, assertion, or enforcement of the Guarantied Obligations (or
any security therefor), irrespective of whether suit is brought.

 

16.  Notices.  All notices and other communications hereunder to Agent shall be
in writing and shall be mailed, sent or delivered in accordance with the Credit
Agreement.  All notices and other communications hereunder to Guarantor shall be
in writing and shall be mailed, sent or delivered in care of Borrower in
accordance with the Credit Agreement.

 

17.  Cumulative Remedies.  No remedy under this Guaranty, under the Credit
Agreement, or any other Loan Document or any Bank Product Agreement is intended
to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given under this
Guaranty, under the Credit Agreement, or any other Loan Document or any Bank
Product Agreement, and those provided by law.  No delay or omission by

 

14

--------------------------------------------------------------------------------


 

Agent to exercise any right under this Guaranty shall impair any such right nor
be construed to be a waiver thereof.  No failure on the part of Agent to
exercise, and no delay in exercising, any right under this Guaranty shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under this Guaranty preclude any other or further exercise thereof or the
exercise of any other right.

 

18.  Severability of Provisions.  Any provision of this Guaranty which is
prohibited or unenforceable under applicable law shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.

 

19.  Entire Agreement; Amendments.  This Guaranty constitutes the entire
agreement between the Guarantor and Agent pertaining to the subject matter
contained herein.  This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by Guarantor and Agent.  Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. 
No course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar, right or
default or otherwise prejudice the rights and remedies hereunder.

 

20.  Successors and Assigns.  This Guaranty shall be binding upon Guarantor and
its successors and assigns and shall inure to the benefit of the successors and
assigns of Agent and the Lenders; provided, however, no Guarantor shall assign
this Guaranty or delegate any of its duties hereunder without Agent’s prior
written consent and any unconsented to assignment shall be absolutely void.  In
the event of any assignment or other transfer of rights by Agent, the rights and
benefits herein conferred upon Agent shall automatically extend to and be vested
in such assignee or other transferee.

 

21.  No Third Party Beneficiary.  This Guaranty is solely for the benefit of
Agent, the Lenders and each of their successors and assigns and may not be
relied on by any other Person.

 

22.  Counterparts; Telefacsimile Execution.  This Guaranty may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of this Guaranty by
telefacsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Guaranty.  Any party delivering an
executed counterpart of this Guaranty by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Guaranty but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and bind effect of this Guaranty.

 

23.  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)   THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED

 

15

--------------------------------------------------------------------------------


 

HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED
HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK.

 

(b)   THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND TO THE EXTENT SUCH COURTS HAVE IN
PERSONAM JURISDICTION OVER THE RELEVANT GUARANTOR OR IN REM JURISDICTION OVER
SUCH COLLATERAL OR OTHER PROPERTY.  GUARANTOR AND AGENT WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b) AND STIPULATE THAT THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
IN PERSONAM JURISDICTION AND VENUE OVER SUCH PARTY FOR THE PURPOSE OF LITIGATING
ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

 

(c)   TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. GUARANTOR AND
AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS GUARANTY MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)   GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS  LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING

 

16

--------------------------------------------------------------------------------


 

RELATING TO THIS GUARANTY AGAINST GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(e)   (i) NO CLAIM MAY BE MADE BY GUARANTOR AGAINST THE AGENT, ANY
LENDER, ISSUING LENDER, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM, AND (ii) NO CLAIM
MAY BE MADE BY THE AGENT AGAINST GUARANTOR, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF GUARANTOR, FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY
CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY, OR ANY ACT, OMISSION,
OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH PARTY REFERENCED ABOVE IN
THIS SECTION 23(e) HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

 

(Signature Pages to Follow)

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

 

 

GUARANTOR:

 

 

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

CFO

 

[SIGNATURE PAGE TO GENERAL CONTINUING GUARANTY]

 

--------------------------------------------------------------------------------